418 F.2d 573
70-1 USTC  P 9110
Harold S. SMITH and Lois M. Smith, Raymond A. Smith and OlgaSmith, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 23186.
United States Court of Appeals Ninth Circuit.
Nov. 24, 1969.

Valentine Brookes (argued)8 Paul E. Anderson and Richard A. Wilson, of Kent, Brookes & Anderson, San Francisco, Cal., for appellants.
Benjamin Parker (argued), Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, William A. Friedlander, David English Carmack, Attys., Dept. of Justice, Washington, D.C., for appellee.
Before JERTBERG, KOELSCH and KILKENNY, Circuit Judges.
PER CURIAM:


1
The matter is before the court on Taxpayers' petition to review decisions of the Tax Court of the United States, determining deficiencies in income tax against petitioners for the calendar year 1957.  The Tax Court's Findings of Fact and Opinion appear in 50 T.C. 273 (1968).


2
We conclude that the Findings are supported by the evidence, that the rationale of the Tax Court appearing in the opinion is correct, and that the decision is in accordance with the law.


3
Affirmed.